This is an appeal from a judgment entered in favor of defendant in a suit brought by plaintiff to recover the sum of $1,500, together with interest alleged to be due and owing on a promissory note. [1] The note in question was given as a part of the consideration of a contract entered into between Oliver Kehrlein, Emil Kehrlein, and Emil Kehrlein, Jr., on the one hand and George W. Tatterson, J.M. Maurer, and L.B. Gross on the other, dated September 28, 1923, concerning the sale and purchase of stock of The Franklin Amusement Corporation.
The questions presented here are passed upon in the action in which George W. Tatterson et al. are plaintiffs and respondents and Oliver Kehrlein et al. are defendants and appellants, ante,
p. 34 [263 P. 285], and on the authority of that case the judgment is affirmed.
Tyler, P.J., and Cashin, J., concurred. *Page 797 
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 23, 1928.
All the Justices present concurred.